— • Appeal by the State and the Power Authority from a judgment of the Court of Claims which awarded the claimants $65,000 plus interest. The claimants were the owners of some 285 acres of land having a frontage of 3,450 feet on the St. Lawrence River. The entire parcel was appropriated for the St. Lawrence Seaway and on it power lines were erected, a ship channel was constructed and the remainder is used for park purposes. The land had been used as a farm although claimants testified that the land had been held with the private development of hydroelectric power in mind and it was shown that a subsidiary of Niagara Mohawk had held options on the land for a period of time. Claimants’ expert placed a value of $196,800 on the land based on its use for industrial and commercial purposes. The appellant’s experts stated the best available use was as farm land and one included a value for river frontage for use for cottages and they valued the land at $20,300 and $17,210. In our view the court below was correct in not limiting the value of the property to its use as farm land, but on this record could consider its possible value for commercial and industrial purposes. The award by the court below was within the range of the expert testimony. The court viewed the property and based *600on this view and the evidence presented, it could properly arrive at the determination as to value which it made. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ. [19 Misc 2d 217.]